
	

113 HR 4914 IH: To prohibit funding to the Institute of Peace.
U.S. House of Representatives
2014-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4914
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2014
			Mr. Salmon introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit funding to the Institute of Peace.
	
	
		1.Prohibition on funding the Institute of PeaceNo funds available to the Department of State or any other department or agency may be used to
			 provide contributions directly or indirectly to the Institute of Peace.
		
